En Juez Asociado Señor Audrey,
emitió la opinión del tribunal.
The National Cash Register Company demandó a Albors & Rosario el 9 de octubre de 1922 alegando que el 28 de octubre del año anterior vendió condicionalmente a Y. Cal-derón de Aguadilla la caja registradora No. 842-1919-182, comprometiéndose ei comprador a pagar parte del precio en varios plazos mensuales, cuyo contrato fué inscrito en el registro correspondiente de Aguadilla; que la demandante entregó la caja a Calderón pero posteriormente y por mu-tuo acuerdo entre ellos quedó rescindido ese contrato y con-venido en que la caja fuera devuelta a la demandante; que la caja fué indebidamente traspasada a Francisco Forteza y Compañía, quien la vendió a Albors & Rosario en cuya posesión está, y que el título de propiedad de esa caja per-manece en la demandante de acuerdo con el contrato y con la ley No. 61 de 1916, por lo que solicitó de la corte que or-denase a los demandados que entregasen dicha caja.
Albors & Rosario y Francisco Forteza & Compañía, los últimos como eviccionistas, se opusieron a la demanda y ce-lebrado el juicio la Corte de Distrito de Ponce en grado de apelación dictó sentencia declarando con lugar la demanda sin especial condena de costas, la que fué apelada por to-das las partes pero limitando la demandante su recurso al particular de las costas.
 De la evidencia presentada en el juicio resulta que después de rescindido por mutuo acuerdo el contrato de *184venta condicional qne celebraron la demandante y Y. Cal-derón respecto de la caja registradora qne motiva esta ape-lación, Tbe National Cash Register Company entregó dicha caja en calidad de préstamo a M. Cajigas e Hijos mientras les enviaba otra caja qne ellos qnerían comprar, y qne es-tando en poder de M. Cajigas e Hijos fné ocupada esa caja ■en sn qniebra y en ella vendida en pública subasta a Francisco Forteza y Co., a qnien después la compró Albors & Rosario, ignorando ambos qne estuviera solamente como préstamo en poder de M. Cajigas e Hijos.
Aunque The National Cash Register Co. citó en apoyo de sn demanda la Ley No. 61 de 1916 y en ella se fundó la •corte para dictar la sentencia apelada, esa ley no es de apli-cación en este caso porque no se basa la reclamación en contrato alguno de venta condicional, ya que el celebrado con Y. Calderón quedó rescindido y la caja entregada des-pués por The National Cash Register Company a M. Caji-gas e Hijos en calidad de préstamo y por tanto sin existir entre ellos un contrato de venta condicional.
A pesar de lo expuesto la demandante debe recobrar la expresada caja registradora del poder de Albors & Rosario porque según el artículo 354 del Código Civil todo propie-tario tiene acción contra el tenedor y el poseedor de la cosa para reivindicarla; y si bien es cierto que Albors & Rosario compraron de buena fe dicha caja a Francisco For-teza & Compañía, quien también la adquirió de buena fe por compra en la subasta de bienes del quebrado M. Cajigas e Hijos, por lo que tal posesión equivale al título según el ar-tículo 466 del Código Civil, sin embargo, ese título por sí solo y sin el transcurso de tres años fijados por el artículo 1856 del mismo Código para la prescripción del dominio de bienes-muebles, no es bastante para privar a The National Cash Register Co. de la propiedad de su caja; cuestión que fué estudiada extensamente y resuelta en ese sentido en Jos casos de García y otros v. Savino y otro, y de García v. *185Suro y otro, 19 D.P.R. 279 y 757 respectivamente, a los que nos referimos para no hacer extensa esta opinión.
La parte demandante no ha perfeccionado su recurso en cuanto a las costas ni ha presentado su alegato «n apoyo del mismo.

Por las razones expuestas, la apelación de la demon-' dante debe ser desestimada y en cuanto a la de la deman-dada y su eviccionista la sentencia apelada debe ser confir-mada en todas sus partes.